Citation Nr: 0005096	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-00 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for an 
anxiety disorder with somatization features, currently 
evaluated as 50 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of duodenal ulcer disease, status post vagotomy and 
pyloroplasty, with dumping syndrome, currently evaluated as 
40 percent disabling.

3.  Entitlement to a total rating due to individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to April 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1994 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein increased disability ratings 
for the veteran's acquired psychiatric disorder and residuals 
of a duodenal ulcer, status post vagotomy and pyloroplasty 
were denied.  The veteran also appeals a June 1995 rating 
action wherein a total rating due to individual 
unemployability due to service-connected disability was 
denied.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's anxiety disorder is manifested by 
irritability, anxiousness, depression, feelings of 
hopelessness and feelings of helplessness.

3.  The veteran's anxiety disorder is not productive of 
occupational and social impairment, with deficiencies in most 
areas.

4.  The veteran's anxiety disorder is productive of no more 
than considerable industrial impairment and no more than 
considerable impairment of the ability to establish and 
maintain effective or favorable relationships.

5.  The veteran's residuals of duodenal ulcer disease, status 
post vagotomy and pyloroplasty, with dumping syndrome, are 
manifested by episodes of diarrhea, and nausea; anemia, 
malnutrition, sweating, circulatory disturbance after meals 
and hypoglycemic symptoms are not clinically shown. 

6.  The veteran has established service connection for an 
anxiety disorder, which is currently evaluated as 50 percent 
disabling; and residuals of a duodenal ulcer, currently 
evaluated as 40 percent disabling.  His combined disability 
rating is determined to be 70 percent disabling.

7.  The veteran completed high school, had occupational 
experience as a governmental clerk, and last worked full-time 
in 1979.

8. The veteran's service-connected disabilities are of such 
severity as to preclude him from obtaining or retaining a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an increased rating for the veteran's 
anxiety disorder are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp 1999); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
4.130, Diagnostic Code 9400 (1996 & 1999).  

2.  The criteria for an increased rating for the veteran's 
residuals of duodenal ulcer disease, status post vagotomy and 
pyloroplasty, with dumping syndrome, are not met. 38 U.S.C.A. 
§ 1155 (West 1991 & Supp 1999); 38 C.F.R. Part 4, §§  4.114, 
4.118, Diagnostic Codes 7308, 7803, 7804 (1999).

3.  The criteria for the assignment of a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities are met. 38 U.S.C. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Ratings

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claims for increased disability 
ratings are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp 1999); that is, he has 
presented claims that are plausible.  He has not alleged that 
any records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp 1999), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). 

A.  Anxiety Disorder

Service connection for an anxiety reaction was established by 
means of a May 1971 rating action as service medical records 
indicate a diagnosis of anxiety during active military 
service and a post service VA examination report showed a 
diagnosis of anxiety reaction, associated with ulcer disease 
syndrome.  A 30 percent disability rating was assigned.  By 
means of an August 1979 rating action, the disability 
evaluation for the veteran's anxiety disorder was increased 
to 50 percent.  In October 1981, the RO issued a rating 
action wherein the disability evaluation of the veteran's 
acquired psychiatric disorder, diagnosed as anxiety neurosis, 
was decreased to 30 percent disabling.  The disability 
evaluation was returned to 50 percent by means of a February 
1992 Board decision that was implemented by an October 1992 
rating action.  By means of a November 1994 rating action, an 
increased disability rating for the veteran's generalized 
anxiety disorder with somatization features was denied.  The 
veteran filed a timely appeal of this decision.

The veteran contends that the severity of his anxiety 
disorder with somatization features is more severe than 
currently evaluated and that an increased disability rating 
is warranted.  After a review of the evidence, the Board 
finds that his contentions are not supported by the evidence.  
Accordingly, an increased disability rating for the veteran's 
anxiety disorder is not warranted.  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Mental disorders are evaluated pursuant to the 
criteria found in the General Formula for Rating Disorders, 
and the veteran's anxiety disorder with somatization features 
is rated pursuant to Diagnostic Code 9400 of the Schedule.  
38 C.F.R. § 4.130 (1999).  Under those criteria, a rating of 
70 percent is warranted where the evidence shows occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A rating of 50 percent is warranted where the 
evidence shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130 (1999).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52700 (Oct. 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
a 70 percent rating contemplated that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired; the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent rating contemplated that the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; by 
reason of the psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9400, General Rating Formula for 
Psychoneurotic Disorders (1996).

The United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals, has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). Subsequent to the February 1992 decision by the Board 
in which a 50 percent disability rating was granted for the 
veteran's anxiety order, a VA mental disorders examination 
was conducted in August 1994.  The examiner reviewed the 
veteran's claims folder and noted that he was most recent 
hospitalization for psychiatric reasons was in January 1990.  
The examination report reveals that the veteran expressed 
somatic complaints in terms of headaches, gastrointestinal 
disturbances and sexual impotence which caused frustration in 
himself.  The veteran reported for the examination causally 
dressed and was well developed and well nourished.  While 
anxious and restless, he was alert and aware of the interview 
situation.  Furthermore, he was "in contact with reality" 
and his responses were both relevant and coherent.  He had 
complaints of anxiety, poor frustration tolerance, 
irritability, marital difficulty, difficulty sleeping at 
night and poor relations.  No delusions or hallucinations 
were reported and he was not suicidal or homicidal.  His 
affect was adequate to his emotional content and his mood was 
anxious and restless.  He was oriented in person, place and 
time.  Likewise, his memory was preserved and his 
intellectual functioning was average.  His judgment was fair 
to poor and his insight was very poor.  Diagnoses of 
generalized anxiety disorder with somatization features and 
alcohol abuse, in apparent remission, were rendered.  

Treatment records dated from March 1990 through September 
1993 from Dr. Rodrigo Freytes, a fee basis Psychiatrist, 
indicate that the veteran was seen with complaints of 
depression, auditory hallucinations, depression, insomnia, as 
well as somatic complaints.  Dr. Freytes diagnosed 
schizophrenic disorder, undifferentiated type.  

In December 1996, the veteran sought treatment at a VA 
Medical Center with complaints that his nerves were "without 
my control."  The veteran was depressed due to marital 
problems.  He was treated to prevent further decompensation 
and harm to himself.  He gave a history of three suicide 
attempts.  He referred depression, crying, insomnia, weight 
gain, worthlessness, hopelessness, and frequent ideas about 
death.  He was well dressed and groomed and looked his 
chronological age.  His attitude was described as talkative 
and cooperative.  His mood was said and depressed.  His 
affect was appropriate to content.  The treatment record also 
indicates that there was no psychomotor agitation or 
retardation and he did not have any hallucinations or 
illusions.  His thought process indicated no delusions and 
his thought content was logical, coherent, and relevant.  He 
was alert and oriented x 3.  His memory was intact and his 
judgment and insight were good. Additionally, the medical 
record indicates that he displayed good oral hygiene.  The 
discharge summary indicates a Global Assessment of Function 
(GAF) score of 55 upon discharge.  

An undated psychiatric evaluation by Dr. Rodrigo Freytes, 
received in February 1997, indicates that the veteran was 51 
years old and married with a high school diploma.  Dr. 
Freytes states that he has been treating the veteran since 
1980.  During this time, the veteran has complained of his 
gastrointestinal condition; he also complained of 
restlessness and irritability.  The report indicates that the 
veteran has insomnia, frequent episodes of depression and 
tachycardia.  Similar, the veteran reported hearing voices at 
night.  Dr. Freytes also indicated that the veteran had no 
desire to take care of his personal hygiene, nor to go out of 
his home.  The report indicates that he veteran's wife was 
staying in New York with her daughter and that the veteran 
prefers to stay alone, at home.  The veteran had no desire to 
relate with people and stayed away from friends.  The report 
further indicates that his sister takes care of his laundry, 
while his aunt prepares his meals.  The veteran was well 
developed and well nourished.   He was dressed in casual 
clothes and had a facial expression of sadness and 
unpleasantness.  He was logical and his answers were relevant 
and connected.  His content of thought concerned his physical 
symptoms.  The report indicates that self depreciatory ideas 
were present and his affect was inappropriate.  His mood was 
depressed and anxious and he showed little interest in 
current affairs.  His immediate memory was partially 
impaired; however, he was oriented in three spheres.  The 
report indicates a diagnosis of schizophrenic disorder, 
undifferentiated type, with a GAF score of 55.  

The most recent clinical evidence of the severity of the 
veteran's anxiety disorder is found in the report of a May 
1997 VA mental disorders examination.  The examination report 
indicates that the examiner reviewed the veteran's claims 
folder prior to the examination.  The veteran reported that 
he had been married twice and was currently living with his 
second wife.  The examiner indicated that the veteran was 
competent to handle his own finances.  The only medication 
that the veteran was taking for his mental disability at the 
time of the examination was Ativan.  The veteran complained 
of getting angry very easily and becoming anxious for minor 
incidences at home.  However, the veteran was helping his 
wife perform household chores as she was injured in an 
automobile accident.  The veteran indicated that he drank 6-8 
beers regularly.  He was well developed and well nourished 
and was adequately dressed and groomed.  Similarly, he was 
alert, aware of the interview situation and in full contact 
with reality.  Although he was tense and apprehensive, he was 
cooperative in his attitude and his answers were relevant, 
coherent, and logical.  He complained of multiple somatic 
symptoms.  He described irritability, ill humor, a tendency 
to anger easily, and depression following arguments with his 
wife.  He also felt burdened by having to assume functions 
that his wife usually performed prior to her accident.  He 
was not delusional and was not hallucinating.  Similarly he 
was not actively suicidal or homicidal and his affect was 
adequate.  He was oriented in person, place, and time.  His 
memory and intellectual functioning were preserved and his 
judgment was fair.  His insight was superficial.  A diagnosis 
of generalized anxiety disorder with somatization features 
was rendered.  The examiner assigned a GAF score of 60.  The 
examiner noted that while the Dr. Freytes diagnosed the 
veteran with a schizophrenic disorder, he could see no signs 
of active psychotic symptoms and such diagnosis was not 
consistent with the veteran's symptoms or his medication.  

The Board finds that the veteran's anxiety disorder is not 
productive of the level of impairment envisioned by a rating 
of 70 percent.  The Board finds that the veteran's 
symptomatology is productive of reduced reliability and 
efficiency, rather than deficiencies in most areas, and that 
his level of impairment more nearly approximates the criteria 
for a rating of 50 percent.  Accordingly, the Board finds 
that an increased rating, to 70 percent, is not warranted 
pursuant to the criteria for rating schizophrenia under the 
current regulations.  While the evidence shows some 
occupational impairment, the evidence does not show 
occupational impairment with deficiencies in most areas.   
While the evidence indicates a history of suicidal thoughts, 
the most recent VA medical examination report is devoid of 
homicidal and suicidal ideations.  The evidence does not show 
obsessional rituals.  Similarly, the evidence does not show 
that the veteran's speech is intermittently illogical, 
obscure, or irrelevant; on the contrary, the recent medical 
evidence shows that his speech was relevant, coherent, and 
logical.  While recent evidence indicates that the veteran 
sought treatment for depression monthly from Dr. Feytres with 
complaints of anxiety and depression, the evidence does not 
show near continuous panic affecting the ability to function 
independently.  The veteran's most recent psychiatric 
hospitalization was in 1990.  Although the veteran contends 
that he is easily angered, the evidence does not show that he 
impaired impulse control such as unprovoked irritability with 
periods of violence.  Similarly, the evidence does not show 
spatial disorientation, as the clinical evidence shows that 
the veteran was consistently oriented x 3.  While Dr. Freytes 
indicates that the veteran did not attend to his personal 
hygiene, the Board notes that VA clinical evidence shows that 
the veteran has consistently presently presented himself as 
adequately groomed and dressed.   The evidence also does not 
show that the veteran has an inability to establish and 
maintain effective relationships; on the contrary, the 
evidence shows that the veteran has been married since 
December 1982 and that the veteran helps his wife around the 
house.  Accordingly, the Board finds that the veteran's 
symptomatology is productive of reduced reliability and 
efficiency, rather than deficiencies in most areas, and that 
his level of impairment more nearly approximates the criteria 
for a rating of 50 percent.  Based on the evidence set forth 
above, the Board finds that the criteria for an increased 
rating, greater than 50 percent, for PTSD are not met, under 
the criteria currently in effect.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp 1999); 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9400 (1999).

Additionally, the Board finds that the veteran's anxiety 
disorder is not productive of occupational and social 
impairment manifested by severe industrial impairment so as 
to warrant a 70 percent rating under the criteria in effect 
prior to November 7, 1996.  The GAF score of 60 given at the 
last examination is indicative of moderate symptoms and 
moderate social impairment, but generally functioning pretty 
well.  The clinical evidence shows that the veteran is fully 
oriented despite his depressive feelings.  Similarly, while 
he prefers to be alone, he has remained married to his wife 
since 1982.  Accordingly, the Board finds that the criteria 
for an increased rating, greater than 50 percent, for an 
anxiety disorder are not met under the former criteria 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 1999); 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9400 (1996).

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for an anxiety 
disorder, as the diagnostic criteria for an increased rating 
for this disability are not satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp 1999); 38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.71a, 4.130, Diagnostic Code 9400 (1996 & 1999).

B.  Residuals of a Duodenal Ulcer

Service connection for duodenal ulcer disease was established 
by means of an August 1965 rating action as service medical 
records indicate that the veteran received treatment for a 
duodenal ulcer during active duty.  A 10 percent disability 
rating was assigned.  By means of a March 1966 rating action, 
the disability evaluation of this disability was increased to 
20 percent disabling.  An April 1970 rating action increased 
the disability evaluation to 40 percent following a vagotomy 
and pyloroplasty.  

In September 1971 the disability evaluation was increased to 
60 percent disabling.  By means of an August 1976 rating 
action this disability evaluation was decreased to 40 percent 
disabling.  In a March 1979 rating action rendered by the RO, 
the disability evaluation was returned to 60 percent 
disabling.  However, by means of an October 1981 rating 
action, the disability evaluation of the veteran's duodenal 
ulcer disease was returned to 40 percent disabling.  The 
veteran appealed this action to the Board.  In December 1983, 
the Board found that the evidence did not support an 
increased rating for the veteran's duodenal ulcer disease and 
denied an increased disability rating for this disability.

In a November 1994 rating action, the RO denied an increased 
disability rating for the veteran's duodenal ulcer disease.  
The veteran perfected a timely appeal of this issue.  

The veteran contends that the severity of his residuals of a 
duodenal ulcer is more severe than presently evaluation and 
that an increased disability rating is therefore warranted.  
After a review of the evidence, the Board finds that his 
contentions are not supported by the evidence.

The veteran's current residuals of duodenal ulcer disease, 
status post vagotomy and pyloroplasty, is currently evaluated 
under Diagnostic Code 7308.  Under this criteria a 40 percent 
disability rating contemplates moderate symptomatology 
manifested by less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals but 
with diarrhea and weight loss.  A 60 percent evaluation is 
warranted for severe symptomatology associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  38 C.F.R. § 4.114 (1999).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  VA outpatient treatment records of March 1993 
through December 1993 indicate that the veteran was seen for 
complaints of episodic diarrhea, nausea, vomiting, and 
dizziness.  He also complained of a loss of appetite.  A VA 
outpatient treatment record of June 1994 indicates that he 
was seen with complaints of occasional diarrhea and nausea.  
The veteran's condition was listed as stable with occasional 
diarrhea secondary to possible dumping syndrome.  

In August 1994, the veteran was afforded a VA stomach 
examination.  He indicated that his appetite was good and 
that he was gaining weight.  His weight was 154 pounds.  His 
abdomen was soft and depressible.  A mildly tender 
epigastrium was observed with no rebound.  Similarly, there 
was no visceromegaly, no masses, and no gastric splash.  His 
peristalsis was normal, and stool guaiac was negative.  While 
he occasionally vomited villous material, the veteran was not 
anemic.  There was no recurrent hematemesis or melena. The 
veteran reported a history of gastric burning pain on a daily 
basis.  Diagnoses of status post vagotomy and pyloroplasty 
for duodenal ulcer, dumping syndrome, bile gastritis, and 
diverticular disease of the colon were rendered.  

VA outpatient treatment records from September 1994 through 
October 1996 show continued complaints of diarrhea and 
nausea.  

A November 1996 VA endoscopy report indicates that the 
veteran had mild gastritis with a small deformed duodenal 
bulb.  A December 1996 VA hospital summary indicates that he 
was prescribed Omeprazole for his gastrointestinal symptoms.

In May 1997, the veteran was afforded a VA stomach 
examination, the most recent VA examination for compensation 
purposes.   The examination report indicates that the veteran 
weighed 165 pounds.  He was prescribed Famotide, Prilosec, 
Maalox, and Propulsid for his gastrointestinal symptoms.  On 
examination, his abdomen was soft and depressible.  His 
surgical scar was well healed with no visceromegaly.  No 
masses were palpable and normal peristalsis was observed.  
While occasional vomiting was noted, the veteran was not 
anemic.  No hematemesis and no melena were noted.  The 
veteran reported epigastric pain almost on a daily basis.  
Diagnoses of status post vagotomy and pyloroplasty for 
duodenal ulcer, dumping syndrome, and gastroesophageal reflux 
disease were rendered. 

After a review of the evidence, the Board finds that the 
criteria for increased rating has not been met.  The 
regulations provide that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  While the veteran's complains of nausea and 
diarrhea associated with his gastrointestinal disability, the 
Board finds that his symptomatology is more closely 
represented by the criteria for a 40 percent rating.  While 
the evidence shows that the veteran has nausea and diarrhea, 
the evidence does not show that the veteran has hypoglycemic 
symptoms, weight loss, malnutrition, or anemia.  On the 
contrary, clinical medical records indicate that his weight 
has increased from 154 pounds in August 1994 to 165 pounds in 
May 1997 with a height of 67 inches.  Additionally, the 
clinical evidence shows that he is well developed and well 
nourished.  Similarly, the evidence does not show circulatory 
disturbance after meals or hypoglycemic symptoms associated 
with his residuals of a gastrectomy and cholecystectomy.   
Accordingly, the Board finds that the veteran's residuals of 
duodenal ulcer disease, status post vagotomy and pyloroplasty 
are of moderate severity.  

Accordingly, based on the discussion above, the Board finds 
that criteria for an increased rating for the veteran's 
residuals of duodenal ulcer disease, status post vagotomy and 
pyloroplasty, are not met. 38 U.S.C.A. § 1155 (West 1991 & 
Supp 1999); 38 C.F.R. Part 4, §§  4.114, 4.118, Diagnostic 
Codes 7308, 7803, 7804 (1999). 

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that scarring, such as that 
resulting from surgery, can be rated, for VA benefits 
purposes, as separate and distinct from underlying 
symptomatology. Esteban v. Brown, 6 Vet.App. 259 (1994).  
Diagnostic Code 7803 allows a 10 percent disability rating 
for superficial scars that are shown to be poorly nourished 
and which manifest repeated ulceration.  Diagnostic Code 7804 
allows a 10 percent disability rating for superficial scars 
that are noted to be tender and painful on objective 
demonstration.  38 C.F.R. § 4.118 (1999).  While the 
regulations provide for a compensable rating for scars that 
show certain symptomatology, the evidence does not show, nor 
does the veteran contend, that the scars resulting from his 
residuals of duodenal ulcer disease, status post vagotomy and 
pyloroplasty are poorly nourished with repeated ulceration or 
tender and painful.  Accordingly, a compensable rating under 
either Diagnostic Code 7803 or Diagnostic Code 7804 is not 
appropriate.

II.  Entitlement to a Total Disability Rating based upon 
Individual Unemployability Due to Service Connected 
Disabilities

Initially, the Board finds that the veteran's claim for a 
total disability rating based upon individual unemployability 
due to service connected disabilities is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp 
1999); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp 1999), has been 
satisfied.

As set forth above, the veteran's only service connected 
disabilities consist of an anxiety disorder with somatization 
features, rated as 50 percent disabling and residuals of a 
duodenal ulcer, status post vagotomy and pyloroplasty, with 
dumping syndrome, currently rated as 40 percent disabling.  
His combined disability rating, pursuant to the combined 
ratings table at 38 C.F.R. § 4.26 (1999) is determined to be 
70 percent disabling.  The veteran also has otitis externa 
with internal acoustic meatus which is not service connected. 

In circumstances where a veteran is less than totally 
disabled under the schedular criteria, such as the instant 
case, it must be found that he is precluded from securing and 
maintaining substantially gainful employment as a consequence 
of service-connected disabilities, and service-connected 
disabilities alone. The fact that he may currently be 
unemployed is not dispositive; the critical factor is the 
impact of service-connected disorders on his ability to work.

After a review of the record, the Board concludes that the 
evidence supports the veteran's claim, and that entitlement 
to TDIU benefits is established.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable. 38 C.F.R. § 
4.16(a) (1999).

The evidence shows that the veteran is 55 years old.  He has 
a high school education and was last employed in January 1979 
as a government clerk.  Despite several attempts to obtain 
work as a clerk, he has not been able to obtain employment 
due to his disabilities.  As stated above, the veteran has a 
current psychiatric disorder that creates occupational and 
social impairment with reduced reliability and productivity.  
His recent GAF scores range between 55 and 60.  An undated 
examination report from Dr. Freytes indicates that his 
gastrointestinal condition creates an inability tolerate many 
of the neuroleptics used to treat his psychiatric disorder.  

In December 1996, the veteran was hospitalized at a VA 
Medical Center for his psychiatric disorder.  He was given 
diagnoses of major depression, recurrent; peptic ulcer 
disease; gastroesophageal reflux; and osteoarthritis.  A GAF 
score of 50 was noted on the discharge summary.  The 
discharge summary also indicates that he was unable to engage 
in any gainful work or occupation. 

While both of the veteran's service connected disabilities 
standing alone may not render the veteran unemployable, the 
Board finds that their combined effect does significantly 
impair the veteran's ability to obtain or retain employment. 
Thus, we determine that entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities is 
established.


ORDER

An increased disability rating for an anxiety disorder, with 
somatization features, is denied.  An increased disability 
rating for residuals of a duodenal ulcer, status post 
vagotomy and pyloroplasty, with dumping syndrome, is denied.  
Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service- 
connected disabilities is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

